Exhibit 10.1
AMENDMENT NO. 1 TO CREDIT AGREEMENT
This Amendment No. 1 to Credit Agreement, dated as of October 27, 2009, (this
“Amendment”), is entered into by KEY ENERGY SERVICES, INC., a Maryland
corporation (the “Borrower”), the lenders party to the Credit Agreement
described below, BANK OF AMERICA, N.A., as Paying Agent, Co-Administrative
Agent, Swing Line Lender and L/C Issuer, and Wells Fargo Bank, National
Association, as Co-Administrative Agent, Swing Line Lender and L/C Issuer.
INTRODUCTION
Reference is made to the Credit Agreement dated as of November 29, 2007 (as
modified from time to time, the “Credit Agreement”), among the Borrower, the
lenders from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), Bank of America, N.A., as Paying Agent,
Co-Administrative Agent, Swing Line Lender and L/C Issuer, Wells Fargo Bank,
National Association, as Co-Administrative Agent, Swing Line Lender and L/C
Issuer and Banc of America Securities LLC (“BAS”) and Wells Fargo Securities,
LLC, as successor to Wells Fargo Bank, National Association, as Joint Lead
Arrangers and Joint Book Managers.
The Borrower has requested, and the Lenders have agreed, and the Paying Agent
has acknowledged such agreement, on the terms and conditions set forth herein,
to make certain amendments to the Credit Agreement.
THEREFORE, in connection with the foregoing and for other good and valuable
consideration, the Borrower and the Lenders hereby agree, and the Paying Agent
hereby acknowledges such agreement, as follows:
Section 1. Definitions; References. Unless otherwise defined in this Amendment,
each term used in this Amendment that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement.
Section 2. Amendment of Credit Agreement
(a) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definitions in appropriate alphabetical order:
“Adjusted Total Capitalization” means, as of any date of determination, the sum
of (i) Consolidated Funded Indebtedness as of such date plus (ii) Consolidated
Net Worth as of such date plus $110,000,000.
“Consolidated Senior Secured Debt” means all Consolidated Funded Indebtedness
that is secured by a Lien on any Property.

 

 



--------------------------------------------------------------------------------



 



“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Senior Secured Debt as of such date
to (b) Consolidated EBITDA of the Borrower and its Subsidiaries on a
consolidated basis from the most recently completed Measurement Period. For
purposes of calculating the Consolidated Senior Secured Leverage Ratio as of any
date, Consolidated EBITDA shall be calculated on a pro forma basis (as certified
by the Borrower to the Co-Administrative Agents and as reasonably approved by
the Co-Administrative Agents) assuming that (i) all Acquisitions made, and any
Indebtedness incurred or repaid in connection therewith, during the most
recently completed Measurement Period and (ii) all Dispositions of any
Subsidiary or of all or substantially all the assets of any Subsidiary or of any
line of business or division of the Borrower or any Subsidiary completed, and
any Indebtedness incurred or repaid in connection therewith, during such
Measurement Period have been made or incurred or repaid on the first day of such
Measurement Period (but without any adjustment to Consolidated EBITDA for
projected cost savings or other synergies other than cost savings or synergies
realized within, or to be realized within, 180 days following the consummation
of such Acquisition or Disposition, as applicable, as demonstrated to and as
approved by the Co-Administrative Agents in their reasonable discretion).
“First Amendment” means Amendment No. 1 to Credit Agreement dated as of
October 27, 2009 among the Borrower, the Lenders party thereto, the Paying
Agent, the Co-Administrative Agents, the Swing Line Lenders and the L/C Issuers.
“First Amendment Effective Date” means October 27, 2009.
“Foreign Investment Add-Back Amount” means, with respect to any asset the
acquisition of which is included as a Capital Expenditure for purposes of
calculating compliance with Section 7.12, if such asset is thereafter sold to,
or contributed or otherwise invested pursuant to Section 7.03(k) in, a joint
venture or Foreign Subsidiary for cash actually received by a Loan Party in the
United States or a promissory note payable to a Loan Party, an amount equal to
the lesser of (a) the cash so received or original principal amount of such
promissory note and (b) the amount included in the calculation of compliance
with Section 7.12 with respect to the acquisition of such asset.
“Insignificant Foreign Subsidiary” means any Foreign Subsidiary of the Borrower
designated as an “Insignificant Foreign Subsidiary” which had assets having an
aggregate book value not exceeding, as of the last day of the fiscal quarter
most recently ended for which financial statements have been delivered by the
Borrower pursuant to Section 6.01(a) or (b), as the case may be, 5% of the
consolidated total assets of the Borrower and its Subsidiaries; provided that
all Foreign Subsidiaries so designated as Insignificant Foreign Subsidiaries may
not have, in the aggregate, assets having an aggregate book value exceeding, as
of the last day of the fiscal quarter most recently ended for which financial
statements have been delivered by the Borrower pursuant to Section 6.01(a) or
(b), as the case may be, 5% of the consolidated total assets of the Borrower and
its Subsidiaries. All of the Insignificant Foreign Subsidiaries as of the First
Amendment Effective Date are listed on Schedule 5.13 and designated thereon as
“Insignificant Foreign Subsidiaries”.

 

-2-



--------------------------------------------------------------------------------



 



“Net Cash Proceeds” means, in connection with any issuance or sale of any Equity
Interest, or the incurrence or issuance of any debt securities or instruments or
the incurrence of loans, the cash proceeds received in connection with such
transactions, net of attorneys’ fees, investment banking fees, accountants’
fees, underwriting discounts and commissions and other customary fees and
expenses actually incurred in connection therewith.
“Post-Amendment Equity Interest and Indebtedness Net Cash Proceeds Amount” means
an amount equal to the aggregate Net Cash Proceeds received by the Borrower
after the First Amendment Effective Date from the issuance of any Equity
Interest or any Indebtedness permitted by Section 7.02(k); provided, that
Borrower shall provide notice to the Paying Agent of each such issuance and its
intent to utilize such Net Cash Proceeds to increase the Post-Amendment Foreign
Investment Amount, Acquisition basket, or Capital Expenditure basket, as
applicable, and shall provide to the Paying Agent such information as the Paying
Agent shall reasonably request with respect to such issuance. Once any portion
of the Post-Amendment Equity Interest and Indebtedness Net Cash Proceeds Amount
has been used to increase the amount of Guarantees permitted to be incurred
pursuant to Section 7.02(e), Indebtedness of Foreign Subsidiaries permitted to
be incurred pursuant to Section 7.02(i), Investments in Foreign Subsidiaries
permitted to be made pursuant to Section 7.03(k), Acquisitions permitted to be
made pursuant to Section 7.02(h)(iv)(y), or Capital Expenditures permitted to be
made pursuant to Section 7.12, such portion shall no longer be available to
increase the amount of Guarantees, Indebtedness of Foreign Subsidiaries,
Investments in Foreign Subsidiaries, Acquisitions, or Capital Expenditures that
may be incurred or made pursuant to any such Section.
“Post-Amendment Foreign Investment Amount” means at any time (i) for any fiscal
year, $75,000,000 and (ii) in the aggregate since the First Amendment Effective
Date, the sum of (x) the greater of $200,000,000 and 25% of the Borrower’s
Consolidated Net Worth (as reflected on the consolidated balance sheet of the
Borrower most recently delivered to the Paying Agent pursuant to Section 6.01(a)
or Section 6.01(b), as applicable), plus (y) any portion of the Post-Amendment
Equity Interest and Indebtedness Net Cash Proceeds Amount utilized by the
Borrower to increase the amount of Guarantees permitted to be incurred pursuant
to Section 7.02(e), Indebtedness of Foreign Subsidiaries permitted to be
incurred pursuant to Section 7.02(i), and Investments in Foreign Subsidiaries
permitted to be made pursuant to Section 7.03(k), as notified to the Paying
Agent.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.
“Wholly Owned Subsidiary” means as to any Person, any other Person all of the
Equity Interests of which (other than, in the case of a Foreign Subsidiary,
directors’ qualifying shares or shares required by applicable law to be held by
a Person other than the Borrower or a Subsidiary) is owned by such Person
directly and/or through other Wholly Owned Subsidiaries.

 

-3-



--------------------------------------------------------------------------------



 



(b) Section 1.01 of the Credit Agreement is hereby amended by replacing the
definition of “Applicable Fee Rate” in its entirety with the following:
“Applicable Fee Rate” means, at any time, the applicable percentage per annum
set forth below determined by reference to the Consolidated Leverage Ratio as
set forth in the most recent Compliance Certificate received by the Paying Agent
pursuant to Section 6.02(b):

                  Applicable Fee Rate   Pricing   Consolidated Leverage        
Level   Ratio     Commitment Fee  
1
  > 5.00:1       0.75 %
2
  > 4.00:1 but < 5.00:1       0.75 %
3
  > 3.00:1 but < 4.00:1       0.50 %
4
  < 3.00:1       0.50 %

Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then Pricing Level 1
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Fee Rate for any period shall be subject to the
provisions of Section 2.10(b).
(c) Section 1.01 of the Credit Agreement is hereby amended by replacing the last
sentence of the definition of “Applicable Percentage” in its entirety with the
following:
The Applicable Percentage of each Lender as of the First Amendment Effective
Date is set forth opposite the name of such Lender on Schedule 2.01.
(d) Section 1.01 of the Credit Agreement is hereby amended by replacing the
definition of “Applicable Rate” in its entirety with the following:
“Applicable Rate” means the applicable percentage per annum set forth below
determined by reference to the Consolidated Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Paying Agent pursuant to
Section 6.02(b):

 

-4-



--------------------------------------------------------------------------------



 



                          Applicable Rate               Eurodollar              
      Rate/         Pricing   Consolidated Leverage     Letters of         Level
  Ratio     Credit     Base Rate  
1
  > 5.00:1       4.50 %     3.50 %
2
  > 4.00:1 but < 5.00:1       4.00 %     3.00 %
3
  > 3.00:1 but < 4.00:1       3.75 %     2.75 %
4
  < 3.00:1       3.50 %     2.50 %

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 1 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
(e) Section 1.01 of the Credit Agreement is hereby amended by replacing the
definition of “Defaulting Lender” in its entirety with the following:
“Defaulting Lender” means any Lender that, as determined by the Paying Agent,
(a) has failed to perform its obligation to fund any portion of its Loans (or
participations in respect of Letters of Credit or Swing Line Loans) within three
Business Days of the date required to be funded by it hereunder, unless such
obligation is the subject of a good faith dispute, (b) has notified the
Borrower, the Paying Agent or any Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement that it does not intend to comply with its funding obligations
under this Agreement or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after written request
by the Paying Agent, to confirm in a manner satisfactory to the Paying Agent,
the L/C Issuers and the Swing Line Lenders that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Loans (or
participations in respect of Letters of Credit or Swing Line Loans),
(d) otherwise has failed to pay over to the Paying Agent or any other Lender any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless the subject of a good faith dispute, or (e) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Laws, or (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in such Lender or direct or
indirect parent company thereof by a Governmental Authority.

 

-5-



--------------------------------------------------------------------------------



 



(f) Section 1.01 of the Credit Agreement is hereby amended by replacing the
definition of “Revolving Credit Facility” in its entirety with the following:
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time. As of the First Amendment
Effective Date, the amount of the Revolving Credit Facility is $300,000,000.
(g) Section 1.01 of the Credit Agreement is hereby amended by replacing the
definition of “Security Documents” in its entirety with the following:
“Security Documents” means, collectively, the Security Agreement, vessel
mortgages, collateral assignments, security agreement supplements, security
agreements, pledge agreements or other similar agreements delivered to the
Paying Agent pursuant to Section 6.12, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Paying Agent for the benefit of the Secured Parties, and shall expressly
include any arrangements entered into by any L/C Issuer with the Borrower
pursuant to Section 2.03(a)(iii)(F).
(h) Section 2.04(a) of the Credit Agreement is hereby amended by replacing the
first sentence of such Section in its entirety with the following:
Subject to the terms and conditions set forth herein, and if an AutoBorrow
Agreement is in effect with respect to any Swing Line Lender, subject to the
terms and conditions of such AutoBorrow Agreement, each Swing Line Lender may,
in its sole discretion, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, make loans (each such loan, a “Swing Line Loan”) to
the Borrower from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of its Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Applicable Percentage of the Outstanding Amount of
Revolving Credit Loans and L/C Obligations of either Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Revolving Credit Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Revolving Credit Facility at such time,
and (ii) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Lender at such time, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations at such time, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans at such time shall
not exceed such Lender’s Revolving Credit Commitment, and provided further that
the Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan.

 

-6-



--------------------------------------------------------------------------------



 



(i) Section 6.02(j) of the Credit Agreement is hereby amended by replacing such
Section in its entirety with the following:
(j) as soon as available, but in any event within 30 days after the end of each
fiscal year of the Borrower, a report supplementing Schedule 5.13 containing a
description of all changes in the information included in such Schedules as may
be necessary for such Schedules to be accurate and complete, each such report to
be signed by a Responsible Officer of the Borrower and to be in a form
reasonably satisfactory to the Paying Agent; provided that the Borrower may
also, at its discretion, submit additional reports from time to time to update
selected portions of the information included in Schedule 5.13, each such
additional discretionary report, if any, to be signed by a Responsible Officer
of the Borrower and to be in a form reasonably satisfactory to the Paying Agent;
(j) Section 7.02(e) of the Credit Agreement is hereby amended by replacing such
Section in its entirety with the following:
(e) Guarantees of the Borrower or any Subsidiary in respect of obligations
otherwise permitted hereunder of (i) the Borrower or any other Guarantor and
(ii) any Foreign Subsidiary, but in the case of this clause (ii), solely to the
extent that such Guarantees incurred after the First Amendment Effective Date,
together with the aggregate amount of any Indebtedness of Foreign Subsidiaries
permitted under Section 7.02(i), and Investments in Foreign Subsidiaries made
pursuant to Section 7.03(k), in each case, incurred or made after the First
Amendment Effective Date, do not exceed in the aggregate the Post-Amendment
Foreign Investment Amount;
(k) Section 7.02(g) of the Credit Agreement is hereby amended by correcting the
reference therein from “Section 7.03(i)” to “Section 7.03(h)”.
(l) Section 7.02(i) of the Credit Agreement is hereby amended by replacing such
Section in its entirety with the following:
(i) Indebtedness of Foreign Subsidiaries; provided that any such Indebtedness
incurred after the First Amendment Effective Date owed to the Borrower or any
other Subsidiary of the Borrower (other than another Foreign Subsidiary) shall
not exceed in an aggregate amount, together with the aggregate amount of any
obligations in respect of Guarantees with respect to Foreign Subsidiaries
permitted under Section 7.02(e), and Investments made in Foreign Subsidiaries
pursuant to Section 7.03(k), in each case, incurred or made after the First
Amendment Effective Date, the Post-Amendment Foreign Investment Amount;

 

-7-



--------------------------------------------------------------------------------



 



(m) Section 7.02(k) of the Credit Agreement is hereby amended by replacing such
Section in its entirety with the following:
(k) unsecured Indebtedness that (A) has no maturity earlier than twelve months
after the Maturity Date, (B) does not require any scheduled repayment,
defeasance, or redemption of any principal amount thereof prior to maturity, and
(C) is subject to covenants, terms, and conditions which are no more restrictive
than the covenants, terms, and conditions of this Agreement; provided that the
aggregate principal amount of Indebtedness that may be incurred pursuant to this
clause (k) after the First Amendment Effective Date shall not exceed
$100,000,000 if, immediately after giving effect to such incurrence (and the
application of the proceeds thereof), on a pro forma basis (y) the Consolidated
Leverage Ratio would be greater than 3.50 to 1.00, or (z) the Borrower would not
be in pro forma compliance with the provisions of Section 7.11(a); provided,
further that the determinations to be made pursuant to clauses (y) and (z) shall
be made on a pro forma basis with respect to the most recently completed
Measurement Period and giving effect to the incurrence of such Indebtedness (and
the application of the proceeds thereof);
(n) Section 7.03(h) of the Credit Agreement is hereby amended by replacing such
Section in its entirety with the following:
(h) any Acquisition, if the following conditions would be satisfied after giving
effect thereto (such Acquisition being a “Permitted Acquisition”):
(i) any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.12;
(ii) the Person to be (or the property of which is to be) so purchased or
otherwise acquired shall be engaged in substantially the same lines of business
as one or more of the businesses of the Borrower and its Subsidiaries or in a
business or businesses reasonably related thereto;
(iii) immediately before giving effect to such Acquisition, no Event of Default
shall have occurred and be continuing, and immediately after giving effect to
such Acquisition, on a pro forma basis, no Default shall have occurred and be
continuing;
(iv) either (A) the Acquisition Consideration for such Acquisition consists
entirely of Equity Interests; or (B) if the Acquisition Consideration for such
Acquisition does not consist entirely of Equity Interests, then immediately
after giving effect to such Acquisition, on a pro forma basis, either:
(x) if the pro forma Consolidated Leverage Ratio is 2.75 to 1.00 or less, (1)
the aggregate amount of the unused Revolving Credit Commitments shall be at
least $25,000,000, and (2) the Borrower shall be in pro forma compliance with
the provisions of Section 7.11(a); or

 

-8-



--------------------------------------------------------------------------------



 



(y) if the pro forma Consolidated Leverage Ratio is greater than 2.75 to 1.00,
(1) the aggregate amount of the unused Revolving Credit Commitments shall be at
least $25,000,000, (2) the Borrower shall be in pro forma compliance with the
provisions of Section 7.11(a), and (3) the aggregate amount of Acquisition
Consideration consisting of cash or cash equivalents for all Acquisitions during
any fiscal year of the Borrower shall not exceed $25,000,000 (exclusive of any
Acquisitions consummated prior to the First Amendment Effective Date); provided,
that upon written notice from the Borrower to the Paying Agent and the provision
to the Paying Agent of all information reasonably requested by the Paying Agent
in connection therewith, the $25,000,000 limit contained in clause
(h)(iv)(B)(y)(3) may be increased by (i) any portion of the Post-Amendment
Equity Interest and Indebtedness Net Cash Proceeds Amount utilized by the
Borrower to increase such limit as notified to the Paying Agent and (ii)
unutilized amounts then available for Capital Expenditures in accordance with
Section 7.12;
The determinations of the Consolidated Leverage Ratio and compliance with
Section 7.11(a) to be made pursuant to clauses (h)(iv)(B)(x) and (h)(iv)(B)(y)
above shall be made on a pro forma basis with respect to the most recently
completed Measurement Period and assuming that such Acquisition (and all other
Acquisitions which, in accordance with the provisions of the definition of the
term “Consolidated Leverage Ratio,” are to be given pro forma effect or which
have been made since the last day of such Measurement Period and prior to the
date of determination), and any Indebtedness incurred or repaid in connection
therewith, had been made, incurred or repaid on the first day of such
Measurement Period (but without any adjustment for projected cost savings or
synergies other than cost savings and synergies realized within, or to be
realized within, 180 days following the consummation of such Acquisition, as
demonstrated to and as approved by the Co-Administrative Agents in their
reasonable discretion);
(v) with respect to any Acquisition for which the Acquisition Consideration
equals or exceeds $50,000,000, the Borrower shall have delivered to the Paying
Agent and each Lender, at least five Business Days prior to the date on which
such Acquisition is to be consummated, a certificate of a Responsible Officer,
in form and substance reasonably satisfactory to the Paying Agent, certifying
that all of the requirements set forth in this paragraph (h) have been satisfied
or will be satisfied on or prior to the consummation of such Acquisition;
(o) Section 7.03(k) of the Credit Agreement is hereby amended by replacing such
Section in its entirety with the following:
(k) Investments by the Loan Parties in any Foreign Subsidiary or any joint
venture (regardless of the type of entity used to form such joint venture)
formed to operate or provide services in a jurisdiction outside of the United
States; provided that the aggregate amount of such Investments made after the
First Amendment Effective Date, together with the aggregate amount of any
Guarantees with respect to Foreign Subsidiaries permitted by Section 7.02(e),
and Indebtedness of Foreign Subsidiaries permitted by Section 7.02(i), in each
case, incurred or made after the First Amendment Effective Date, shall not
exceed the Post-Amendment Foreign Investment Amount;

 

-9-



--------------------------------------------------------------------------------



 



(p) Section 7.06(d) of the Credit Agreement is hereby amended by replacing such
Section in its entirety with the following:
(d) the Borrower may purchase, redeem, or otherwise acquire its common Equity
Interests in an aggregate amount not to exceed $200,000,000 so long as, giving
pro forma effect to any repurchase and related incurrence of Indebtedness
(i) the Borrower’s Consolidated Funded Indebtedness is less than 50% of
Borrower’s Total Capitalization and (ii) the Borrower’s Consolidated Leverage
Ratio (based on the most recent twelve month period for which financial
statements are available) is not greater than 2.0 to 1.0;
(q) Section 7.11 of the Credit Agreement is hereby amended by replacing such
Section in its entirety with the following:
(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than the following amount for each of the following corresponding periods:

          Period   Ratio  
From the fiscal quarter ending September 30, 2009, through and including the
fiscal quarter ending June 30, 2010
    1.75 to 1.00  
 
       
For the fiscal quarter ending September 30, 2010
    2.00 to 1.00  
 
       
For the fiscal quarter ending December 31, 2010
    2.50 to 1.00  
 
       
Thereafter
    3.00 to 1.00  

(b) Consolidated Funded Indebtedness to Total Capitalization Ratio. Permit the
Borrower’s Consolidated Funded Indebtedness to be greater than 45% of Borrower’s
Adjusted Total Capitalization at any time.
(c) Consolidated Senior Secured Leverage Ratio. Permit the Consolidated Senior
Secured Leverage Ratio as of the end of any fiscal quarter of the Borrower to be
greater than the following amount for each of the following corresponding
periods:

          Period   Ratio  
From the fiscal quarter ending September 30, 2009, through and including the
fiscal quarter ending September 30, 2010
    2.50 to 1.00  
 
       
Thereafter
    2.00 to 1.00  

 

-10-



--------------------------------------------------------------------------------



 



(r) Section 7.12 of the Credit Agreement is hereby amended by replacing such
Section in its entirety with the following:
7.12 Capital Expenditures. Make or become legally obligated to make any Capital
Expenditure, except for Capital Expenditures in the ordinary course of business
that, in the case of the Borrower, its Domestic Subsidiaries and its Foreign
Subsidiaries that are Wholly Owned Subsidiaries, do not exceed, in the aggregate
for the Borrower, its Domestic Subsidiaries and its Foreign Subsidiaries that
are Wholly Owned Subsidiaries during each fiscal year set forth below, the
amount set forth opposite such fiscal year:

          Fiscal Year   Amount  
2008
  $ 250,000,000  
2009
  $ 250,000,000  
2010
  $ 250,000,000  
2011
  $ 250,000,000  
2012
  $ 250,000,000  

; provided, however, that so long as no Default has occurred and is continuing
or would result from such expenditure, if any portion of any amount set forth
above is not expended in the fiscal year for which it is permitted above, up to
50% of any such portion may be carried over for expenditure in the next
following fiscal year; and provided, further, if any such amount is so carried
over, it will be deemed used in the applicable subsequent fiscal year before the
amount set forth opposite such fiscal year above; provided, further, that if, as
of any measurement date, the Borrower’s Consolidated Leverage Ratio is greater
than 3.50 to 1.00, then the Borrower shall not, and shall not permit any
Domestic Subsidiary or Foreign Subsidiary that is a Wholly Owned Subsidiary to,
make or become legally obligated to make Capital Expenditures in an amount
exceeding in the aggregate for the Borrower, its Domestic Subsidiaries and its
Foreign Subsidiaries that are Wholly Owned Subsidiaries, (i) $135,000,000 during
fiscal year 2009 and $120,000,000 during any subsequent fiscal year of the
Borrower plus (ii) so long as no Default has occurred and is continuing or would
result from such expenditure, if any portion of any amount set forth in clause
(i) above is not expended in the fiscal year for which it is permitted, up to
$33,750,000 of such portion from fiscal year 2009, and up to $30,000,000 of such
portion for any subsequent fiscal year, may be carried over for expenditure in
the next following fiscal year and any such amount so carried over will be
deemed used in the applicable subsequent fiscal year before the amount set forth
in clause (i) above; provided, further, that upon written notice from the
Borrower to the Paying Agent and the provision to the Paying Agent of all
information reasonably requested by the Paying Agent in connection therewith,
such Capital Expenditures limits may be increased by (i) any portion of the
Post-Amendment Equity Interest and Indebtedness Net Cash Proceeds Amount, and
(ii) the Foreign Investment Add-Back Amount utilized by the Borrower to increase
such limits as notified to the Paying Agent, if any. Such Capital Expenditure
limits shall be decreased by unutilized amounts applied to increase the
Permitted Acquisition basket in accordance with Section 7.03(h)(iv)(B)(y).

 

-11-



--------------------------------------------------------------------------------



 



(s) Section 7.14(a) of the Credit Agreement is hereby amended by replacing such
Section in its entirety with the following:
(a) accounting policies or reporting practices, except as required by GAAP or
consistent with GAAP and agreed to by the Borrower’s independent public
accountants,
(t) Section 7.18 of the Credit Agreement is hereby amended by replacing such
Section in its entirety with the following:
7.18 Assets Located Outside the United States. The book value of assets (other
than Equity Interests) of the Loan Parties located outside of the United States,
exclusive of assets that were located outside of the United States on the First
Amendment Effective Date, shall not exceed in the aggregate at any time the
greater of (a) $150,000,000, or (b) 17.5% of the Borrower’s Consolidated Net
Worth (as reflected on the consolidated balance sheet of the Borrower most
recently delivered to the Paying Agent pursuant to Section 6.01(a) or
Section 6.01(b), as applicable).
(u) Section 8.01(f) of the Credit Agreement is hereby amended by replacing such
Section in its entirety with the following:
(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof (other
than an Insignificant Foreign Subsidiary) institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
(v) Section 8.01(g) of the Credit Agreement is hereby amended by replacing such
Section in its entirety with the following:
(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof (other than an Insignificant Foreign Subsidiary) becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 30 days
after its issue or levy; or

 

-12-



--------------------------------------------------------------------------------



 



(w) Exhibit D to the Credit Agreement is hereby amended by replacing such
Exhibit in its entirety with the Exhibit D attached hereto.
(x) Schedule 2.01 to the Credit Agreement is hereby amended by replacing such
Schedule in its entirety with the Schedule 2.01 attached hereto.
(y) Schedule 5.13 to the Credit Agreement is hereby amended by replacing such
Schedule in its entirety with Schedule 5.13 attached hereto.
Section 3. Representations and Warranties. The Borrower represents and warrants
that (a) the execution, delivery, and performance of this Amendment by each Loan
Party are within the corporate or equivalent power and authority of such Loan
Party and have been duly authorized by all necessary corporate or other
organizational action, (b) this Amendment, and the Credit Agreement as amended
hereby, constitute legal, valid, and binding obligations of each Loan Party,
enforceable against each Loan Party in accordance with their terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws of general applicability affecting
the enforcement of creditors’ rights and the application of general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or law); (c) the representations and warranties of the
Borrower and each other Loan Party contained in each Loan Document are true and
correct in all material respects as of the date of this Amendment, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date; (d) no Default or Event of Default exists under the Loan
Documents; and (e) the Liens under the Security Documents are valid and
subsisting.
Section 4. Effect on Credit Documents. Except as amended herein, the Credit
Agreement and all other Loan Documents remain in full force and effect as
originally executed. Nothing herein shall act as a waiver of any of the Paying
Agent’s, either Co-Administrative Agent’s or any Lender’s rights under the Loan
Documents as amended, including the waiver of any default or event of default,
however denominated. The Borrower acknowledges and agrees that this Amendment
shall in no manner impair or affect the validity or enforceability of the Credit
Agreement. This Amendment is a Loan Document for the purposes of the provisions
of the other Loan Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Amendment may be a default
or event of default under the other Loan Documents.
Section 5. Reduction of Revolving Credit Commitments. On and effective as of the
First Amendment Effective Date, the Revolving Credit Commitments of the Lenders
shall be ratably reduced to the Revolving Credit Commitments set forth on
Schedule 2.01 attached hereto.

 

-13-



--------------------------------------------------------------------------------



 



Section 6. Effectiveness. This Amendment shall become effective, and the Credit
Agreement shall be amended as provided for herein, upon the satisfaction on or
prior to November 3, 2009, of the following conditions:
(a) the Paying Agent (or its counsel) shall have received counterparts hereof
duly executed and delivered by a duly authorized officer of the Borrower, each
Guarantor, and by the Lenders whose consent is required to effect the amendments
contemplated hereby;
(b) the Paying Agent (or its counsel) shall have received each of the items
listed on the Closing Documents List attached hereto as Exhibit A, each in form
and substance reasonably acceptable to the Paying Agent and, where applicable,
duly executed and delivered by a duly authorized officer of each applicable Loan
Party; and
(c) the Paying Agent shall have received, or shall concurrently receive (i) for
the account of each Lender executing this Amendment by 3:00 p.m. (Central) on
October 23, 2009, an amendment fee equal to 50 basis points on the amount of
such executing Lender’s Revolving Credit Commitment after giving effect to this
Amendment, and (ii) for the account of the applicable Person, payment of all
other fees payable in connection with this Amendment.
Section 7. Reaffirmation of Guaranty. By its signature hereto, each Guarantor
represents and warrants that such Guarantor has no defense to the enforcement of
the Guaranty, and that according to its terms the Guaranty will continue in full
force and effect to guaranty the Borrower’s obligations under the Credit
Agreement and the other amounts described in the Guaranty following the
execution of this Amendment.
Section 8. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Section 9. Miscellaneous. The miscellaneous provisions set forth in Article X of
the Credit Agreement apply to this Amendment. This Amendment may be signed in
any number of counterparts, each of which shall be an original, and may be
executed and delivered electronically and by telecopier.
Section 10. ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[signature page follows]

 

-14-



--------------------------------------------------------------------------------



 



EXECUTED as of the first date above written.

            KEY ENERGY SERVICES, INC.
      By:   /s/ T.M.WHICHARD III         Name:   T. M. Whichard III       
Title:   Senior Vice President and Chief
Financial Officer        KEY ENERGY SERVICES, LLC
KEY ENERGY PRESSURE PUMPING SERVICES, LLC
KEY ENERGY FISHING & RENTAL SERVICES, LLC
KEY ELECTRIC WIRELINE SERVICES, LLC
KEY ENERGY SERVICES (MEXICO), LLC
KEY ENERGY SHARED SERVICES, LLC
KEY ENERGY SERVICES MEXICO, INC.
MISR KEY ENERGY INVESTMENTS, LLC
MISR KEY ENERGY SERVICES, LLC
KEY MARINE SERVICES, LLC
KEY ENERGY MEXICO, LLC
KEY ENERGY SERVICES CALIFORNIA, INC.
      By:   /s/ T.M.WHICHARD III         Name:   T. M. Whichard III       
Title:   Vice President     

Signature Page to Amendment No. 1 to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Paying Agent and
Co-Administrative Agent
      By:   /s/ ROSANNE PARSILL         Name:   Rosanne Parsill        Title:  
Assistant Vice President     

Signature Page to Amendment No. 1 to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Co-Administrative Agent
      By:   /s/ MICHAEL W. NYGREN         Name:   Michael W. Nygren       
Title:   Vice President   

Signature Page to Amendment No. 1 to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Lender, L/C Issuer
and Swing Line Lender
      By:   /s/ GARY L. MINGLE         Name:   Gary L. Mingle        Title:  
Senior Vice - President     

Signature Page to Amendment No. 1 to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender,
L/C Issuer and Swing Line Lender
      By:   /s/ MICHAEL W. NYGREN         Name:   Michael W. Nygren       
Title:   Vice President     

Signature Page to Amendment No. 1 to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            CAPITAL ONE, N.A., as a Lender and as
Co-Documentation Agent
      By:   /s/ JOHN W. STAM         Name:   John W. Stam        Title:   Vice
President     

Signature Page to Amendment No. 1 to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            FORTIS CAPITAL CORP, as a Lender and as
Co-Documentation Agent
      By:   /s/ SVEIN ENGH         Name:   Svein Engh        Title:   Managing
Director        By:   /s/ JOHN G. SULLIVAN         Name:   John G. Sullivan     
  Title:   Managing Director   

Signature Page to Amendment No. 1 to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            AMEGY BANK NATIONAL ASSOCIATION, as a Lender
      By:   /s/ SCOTT COLLINS         Name:   Scott Collins        Title:   Vice
President     

Signature Page to Amendment No. 1 to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK, as a Lender
      By:   /s/ RYAN VETSCH         Name:   Ryan Vetsch        Title:  
Authorized Signatory     

Signature Page to Amendment No. 1 to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            NATIXIS, as a Lender
      By:   /s/ CARLOS QUINTEROS         Name:   Carlos Quinteros       
Title:   Director              By:   /s/ TIMOTHY L. POLVADO         Name:  
Timothy L. Polvado        Title:   Senior Managing Director     

Signature Page to Amendment No. 1 to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            COMPASS BANK, as a Lender
      By:   /s/ PAYTON K. SWOPE         Name:   Payton K. Swope        Title:  
Vice President     

Signature Page to Amendment No. 1 to Credit Agreement



 

 



--------------------------------------------------------------------------------



 



            CATERPILLAR FINANCIAL SERVICES
CORPORATION, as a Lender
      By:   /s/ JJ FLANAGAN         Name:   JJ Flanagan        Title:   Manager
Capital Markets   

Signature Page to Amendment No. 1 to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            COMERICA BANK, as a Lender
      By:   /s/ CYD DILLAHUNTY         Name:   Cyd Dillahunty        Title:  
Vice President — Texas Division     

Signature Page to Amendment No. 1 to Credit Agreement

 

 